 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MATTHEW A. LAWRIE,                                 1:19-cv-00640-DAD-GSA-PC
12                                                      FINDINGS AND RECOMMENDATIONS,
                     Plaintiff,                         RECOMMENDING THAT THIS CASE BE
13                                                      DISMISSED WITHOUT PREJUDICE FOR
            vs.                                         FAILURE TO COMPLY WITH THE
14                                                      COURT’S ORDER, FAILURE TO PAY
     SERGEANT D. WILLIAMS, et al.,                      THE FILING FEE, AND FAILURE TO
15                                                      PROSECUTE
                   Defendants.                          (ECF No. 14.)
16
                                                        OBJECTIONS, IF ANY, DUE IN 14 DAYS
17

18

19           Matthew A. Lawrie (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
20   action pursuant to 42 U.S.C. § 1983. On May 13, 2019, Plaintiff filed the Complaint commencing
21   this action. (ECF No. 1.)
22           On September 23, 2019, the court issued an order denying Plaintiff’s motion to proceed
23   in forma pauperis under 28 U.S.C. § 1915(g), and required Plaintiff to pay the $400.00 filing fee
24   for this action in full within thirty days. (ECF No. 6.) The thirty-day time period has now expired
25   and Plaintiff has not paid the filing fee.1
26

27
                      On October 7, 2019, Plaintiff appealed the court’s order to the Ninth Circuit Court of Appeal.
                      1

28   (ECF No. 7.) On January 28, 2020, the Ninth Circuit issued an order dismissing Plaintiff’s appeal for failure to
     prosecute. (ECF No. 12.)

                                                            1
 1           In determining whether to dismiss this action for failure to prosecute or failure to comply
 2   with the directives set forth in its order, “the Court must weigh the following factors: (1) the
 3   public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;
 4   (3) the risk of prejudice to defendants/respondents; (4) the availability of less drastic alternatives;
 5   and (5) the public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza,
 6   291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
 7   1992) (failure to comply with court orders). see also In re Eisen, 31 F.3d 1447, 1451 (9th Cir.
 8   1994) (failure to prosecute).
 9           “‘The public’s interest in expeditious resolution of litigation always favors dismissal,’”
10   id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)), and here, the
11   action has been pending since May 13, 2019. Plaintiff’s failure to respond to the court’s order
12   may reflect Plaintiff’s disinterest in prosecuting this case or his inability to pay the filing fee. In
13   such an instance, the court cannot continue to expend its scarce resources assisting a litigant who
14   will not or cannot resolve payment of the filing fee for his lawsuit. Thus, both the first and second
15   factors weigh in favor of dismissal.
16           Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
17   and of itself to warrant dismissal.” Id. (citing Yourish at 991). However, “delay inherently
18   increases the risk that witnesses’ memories will fade and evidence will become stale,” id., and it
19   is Plaintiff’s failure to pay the filing fee for this action that is causing delay. Therefore, the third
20   factor weighs in favor of dismissal.
21           As for the availability of lesser sanctions, at this stage in the proceedings there is little
22   available to the court which would constitute a satisfactory lesser sanction while protecting the
23   court from further unnecessary expenditure of its scarce resources. Monetary sanctions in this
24   circumstance are of little use, and given the early stage of these proceedings, the preclusion of
25   evidence or witnesses is not available. However, inasmuch as the dismissal being considered in
26   this case is without prejudice, the court is stopping short of issuing the harshest possible sanction
27   of dismissal with prejudice.
28   ///

                                                        2
 1           Finally, because public policy favors disposition on the merits, this factor will always
 2   weigh against dismissal. Id. at 643.
 3           Accordingly, the court HEREBY RECOMMENDS that this action be dismissed without
 4   prejudice based on Plaintiff’s failure to obey the court’s order of September 23, 2019, failure to
 5   pay the filing fee, and failure to prosecute, without prejudice to refiling upon prepayment of the
 6   required filing fee.
 7           These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 9   (14) days after the date of service of these findings and recommendations, Plaintiff may file
10   written objections with the court.     Such a document should be captioned “Objections to
11   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
12   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
13   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
14   (9th Cir. 1991)).
15
     IT IS SO ORDERED.
16

17       Dated:     February 18, 2020                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                     3
